Opinion issued May 15, 2008  




 








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00336-CR
____________

JOHN CARL ALLEN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 06CR0971



MEMORANDUM OPINION
	Appellant, John Carl Allen, pleaded guilty, without an agreed punishment
recommendation from the State, to the offense of aggravated assault with a deadly
weapon. (1)  After appellant also pleaded true to the allegation in one enhancement
paragraph that he had a prior felony conviction, the trial court assessed his
punishment at confinement for twenty-five years.
	Appellant's counsel on appeal has filed a brief stating that the record presents
no reversible error and that the appeal is without merit and is frivolous.  See Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).  The brief meets the
requirements of Anders by presenting a professional evaluation of the record and
detailing why there are no arguable grounds for reversal.  Id.; see also High v. State,
573 S.W.2d 807, 810 (Tex. Crim. App. [Panel Op.] 1978).  The brief also reflects that
counsel delivered a copy of the brief to appellant.  See Stafford v. State, 813 S.W.2d
503, 510 (Tex. Crim. App. 1991).  Although the brief does not reflect that counsel
informed appellant of his right to file a pro se response, appellant filed a pro se
response and we granted a motion for extension of time for appellant to file his pro
se response.  
	In his pro se response, in three points of error, appellant contends that his trial
counsel rendered ineffective assistance, the trial court erred in overruling his trial
counsel's objections to leading questions and admitting into evidence prejudicial
photographs and the victim impact statement, and the State committed prosecutorial
misconduct.  Having reviewed the record, counsel's brief, and appellant's pro se
brief, we agree that the appeal is frivolous and without merit and that there is no
reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.
2005).  
	We affirm the judgment of the trial court.  We grant counsel's motion to
withdraw.  See Stephens v. State, 35 S.W.3d 770, 771 (Tex. App.--Houston [1st
Dist.] 2000, no pet.). (2)
 


							Terry Jennings
							Justice

Panel consists of Justices Taft, Jennings, and Bland.

Do not publish.  Tex. R. App. P. 47.2(b).
1.  See Tex. Penal Code Ann. § 22.02(a)(2) (Vernon Supp. 2007).
2. 	Appointed counsel still has a duty to inform appellant of the result of this appeal and
that he may, on his own, pursue discretionary review in the Texas Court of Criminal
Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); Downs
v. State, 137 S.W.3d 837, 842 n.2 (Tex. App.--Houston [1st Dist.] 2004, pet. ref'd).